Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant has amended the independent claims to recite analysis of inquiry to see if it recites approval/permission of to enact the content, and either enacting or asking for permission (if no permission content was originally detected). Additionally, control/change in operation of the moving body is claimed as a result.
Applicant’s amendments have overcome the previous 101 rejections, the addition of the controlling the vehicle provides vehicle control integration.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/13/2022 was filed after the mailing date of the non-final office action on 05/16/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Regarding the independent claims, no prior art was found to teach all of the estimated content change, permission (in the voice command) checking and prompting/outputting the estimated change in content and asking for permission to enact the change.
	While prior art does teach recognition of commands (i.e. recognizing a control change/permission for it (e.g. US 20150019074 A1) and/or also if such a change would be possible/proper based on the vehicle state (WO 2016006385 A1) and/or estimating of a control content based on an inquiry (US 9085303 B2). The recognition/analysis is in the form of input quality/signal being checked as opposed to checking of a understood inquiry for words/phrases which give permission (i.e. is the voice command clear/understood). As such prior art such as this fails to teach both estimating of a control change and recognizing that permission is lacking and prompting by asking if it can enact the control change. As in the prior art if a command (permission) is not recognized it is not understood by the system and thus a estimated control change isn’t/cannot be estimated.
	 A close piece of prior art is US 20150019074 A1, Winter. It teaches a voice command recognition, estimated control a control change based on it, and when unsure outputting a prompt of the estimated control change and asking the user from authorization/confirmation. However it varies from applicant’s invention in that the confidence relates to multiple hypothesis (e.g. the system recognized a voice command to call a person but is unsure of the name/person to call) and is thus ranking the possible outputs and is prompting the highest likelihood one as. Whereas applicant’s invention is searching for/analyzing the input message for a permission/command content wherein the words of the message are already understood/clear and it is the content of the message and not the quality/ambiguity which is checked/reconfirmed with a prompt.
	The US version of the document cited in the Korean and European Opinions is US 20070265844 A1; while this document is quite similar to applicant’s invention the document doesn’t teach recognition of a permission in a voice input. For example [0142-0144] recites that when a user utters “boring” the vehicle prompts/asks if the user wants to play music and then waits for confirmation. This would constitute generating a response to an received inquiry (the “boring” and subsequent asking if the vehicle should play music), the response being a question of an estimated/proposed control change and then if the response contains approval enacting the change. However the “boring” utterance (and subsequent response by the vehicle system) doesn’t include searching for a permission word and selectively prompting/asking for permission based on a presence of the permission word. As such, US 20070265844 A1 fails to explicitly/implicitly disclose the recognition/differentiation in the process when a permission word is present in a command/non-present in a similar/same type of inquiry (e.g. it doesn’t disclose that the process for “boring, play music” (which has permission) would be different than “boring” (no permission) or similar equivalents for other commands). It appears the “concepts” are used to determine what the response would be (such as starting/stopping music, opening/closing a window) but it doesn’t appear to cause the vehicle to automatically enact the control change without first asking/confirming for permission. In short while the “concept” words of US 20070265844 A1 may be the same words as the “permission” words  (e.g. “stop”, “start”) of applicant’s invention, however the cited reference is using them to estimate/determine what the response should be and not to determine if response should be implemented with/without further prompting/confirmation by the user.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20150019074 A1; US 9085303 B2; WO 2016006385 A1; US 20070265844 A1
US 20180182385 A1; US 20190114137 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KENNETH M DUNNE/             Examiner, Art Unit 3661                                                                                                                                                                                           
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661